Citation Nr: 0934888	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-29 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to March 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Jurisdiction over the claims folders 
subsequently was transferred to the RO in Atlanta, Georgia.

The February 2006 rating decision also granted service 
connection for residuals of a fracture of the first 
metacarpal and assigned a noncompensable evaluation for that
disability.  The Veteran also initiated an appeal with 
respect to the assigned rating.  However, in the September 
2007 substantive appeal, he limited his appeal to the issue 
of entitlement to service connection for an acquired 
psychiatric disability.  The Board will limit its 
consideration accordingly.


REMAND

The Veteran contends that service connection is warranted for 
an acquired psychiatric disability.  He maintains that he 
first experienced symptoms of his current psychiatric 
disability during service.

Service treatment records reflect that the Veteran reported 
"occasional situational depression lasting several hours" 
in May 1974.  He stated that these episodes were accompanied 
by "tremulousness" and that he had attempted suicide 
approximately one year earlier.  A diagnostic impression of 
situational depression was rendered.  No further complaints 
were noted, and a report of medical examination prepared at 
the time of the Veteran's re-enlistment in August 1975 
reflects that clinical evaluation revealed no psychiatric 
abnormalities.  However, in a March 1980 report of medical 
history prepared shortly before his release from active duty, 
the Veteran reported a history of frequent trouble sleeping 
and depression or excessive worry.  A notation to this report 
indicates that he had experienced "some depression and sleep 
difficulties relating to job stress and hours."

In his September 2007 substantive appeal, the Veteran stated 
that he did not seek treatment for his psychiatric problems 
until many years after service, after his work supervisor 
requested that he do so.  This statement is consistent with 
an April 2000 VA treatment record, which notes that he sought 
psychiatric treatment after service in 1992 at the 
encouragement of his supervisor.  Additional VA treatment 
records dated from 2000 to 2008, a December 2005 VA 
examination report, private treatment records dated from 1994 
to 2000, and records obtained from the Social Security 
Administration confirm that the Veteran has a current 
psychiatric disability.  These records reflect several 
diagnoses, including bipolar disorder, schizoaffective 
disorder, and psychosis, not otherwise specified.

With respect to medical nexus, the VA examiner who evaluated 
the Veteran in December 2005 did not opine regarding the 
relationship between his current psychiatric disability and 
service.  An April 2005 VA treatment record reflects that the 
Veteran's psychiatrist had reviewed part of his service 
treatment records documenting his in-service treatment for 
depression and anxiety and opined that "[t]his could well be 
related to his current condition of schizoaffective 
disorder."  However, the psychiatrist did not provide a 
rationale to support this opinion.

Since the April 2005 opinion is speculative and inconclusive, 
it cannot support the Veteran's claim.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  It does indicate, however, that the 
Veteran's current psychiatric disability may be related to 
service.  Therefore, the Board finds that the Veteran should 
be afforded a VA examination to determine the nature and 
etiology of any currently present psychiatric disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2008).

Finally, while this case is in remand status, the Veteran 
should be provided with all required notice in accordance 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The Veteran and his representative 
should be provided the notice specified 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC or the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the Veteran should be 
afforded an examination by a 
psychiatrist or psychologist to 
determine the nature and etiology of 
all currently present acquired 
psychiatric disorders.  The claims 
folders must be made available to and 
reviewed by the examiner.

With respect to each acquired 
psychiatric disorder found to be 
present, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder originated during the 
Veteran's active service or is 
otherwise etiologically related to 
service.  The examiner should provide 
the rationale for all opinions 
provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

